Citation Nr: 0524468	
Decision Date: 09/08/05    Archive Date: 09/21/05

DOCKET NO.  03-10 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active service from September 1943 to March 
1946 and December 1950 to October 1951.

This matter comes before the Board of Veterans' Appeals 
("Board") on appeal from a June 2001 rating decision of the 
Veterans Administration ("VA") Regional Office located in 
Jackson, Mississippi that denied service connection for 
hearing loss.


FINDING OF FACT

The veteran sustained bilateral hearing loss as a result of 
active military service.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
bilateral hearing loss are 
met.  38 U.S.C.A. §§ 1110, 1131 (West 2002). 38 U.S.C.A. §§ 
1110, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.385 (2004). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that that he was exposed to heavy weaponry 
used during combat training in World War II as well as 
regular flying in, and firing from, airplanes.  He is 
currently diagnosed with bilateral neurosensory hearing loss.  
The veteran alleges that he has had hearing loss since his 
military service and denies any post-service noise exposure.  
As such, the veteran claims that service connection is 
warranted for such disability.  

Having carefully considered the appellant's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the weight of such evidence is in 
approximate balance and the claim will be granted on this 
basis.  38 U.S.C.A § 5107(b) (West 2002); Alemany v. Brown, 9 
Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 
421 (1993) (Observing that under the "benefit-of-the-doubt" 
rule, where there exists "an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter," the claimant 
shall prevail upon the issue).

Direct service connection can be established by showing that 
a particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service.  
38 U.S.C.A. §§ 1110, 1131 (2002); 38 C.F.R. § 3.303(a) 
(2004).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
military service and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet. App. 341, 346 (1999).

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for the purposes of service 
connection.  38 C.F.R. § 3.385 (2004) ("[I]mpaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.").  Hearing loss was confirmed during 
a December 2003 VA Audiological examination.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  As such, the Board finds 
that the veteran has a current diagnosis of bilateral 
neurosensory hearing loss.

After establishing a current hearing disability, a claimant 
who seeks to establish service connection for the hearing 
loss must show, as is required in a claim for service 
connection for any disability, that the current hearing 
disability is the result of an injury or disease incurred in 
service, the determination of which depends on a review of 
all the evidence of record including that pertinent to 
service.  38 U.S.C.A. §§ 1110, 1131 (2002); 38 C.F.R. §§ 
3.303, 3.304 (2004); Hensley, 5 Vet. App. at 159-60.

The veteran's service medical records or service records of 
record consist of a 1950 Report of Medical Examination for 
the U.S. Air Force Reserves, a 1951 Report of Separation from 
the U.S. Air Force, Information from the Hospital Admission 
Cards Created by the Office of the Surgeon General, 
Department of the Army (1942-45 and 1950-54), and the 
veteran's DD-214.  Efforts to obtain complete records from 
the National Personnel Records Center, St. Louis, Missouri 
("NPRC") were unsuccessful as the NPRC indicated they were 
lost or destroyed.  

The veteran's reported history of exposure to acoustic trauma 
is entirely consistent with the place and circumstances of 
the veteran's service.  The veteran's service records show he 
was awarded "AAF Air Crew Member Badge (with wings)" 
(indicating regular flying).  He graduated from a 13-month 
Radio Operator Mechanic Course (November 1943-December 1944).  
Beginning in December 1944, he underwent combat training in 
aerial gunnery from which he graduated in March 1945.  He 
then began B-29 bomber crewman training.  The veteran has 
also submitted voluminous evidence concerning the noise 
levels involved in aerial gunnery combat training during 
World War II.  Review of the foregoing evidence thus suggests 
that the veteran sustained significant acoustic trauma while 
on active military duty.  

There must also be competent medical evidence showing that 
the veteran presently has a disability and competent medical 
evidence that links the disability to an in-service event.  
Competent medical evidence is evidence that is provided by 
someone who is qualified through education, training or 
experience to offer medical opinions. Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2004).  

The RO noted that an Air Force Reserve examination dated 
August 1950 resulted in no evidence of hearing loss and that 
the examination reflected a 15/15 on the "whispered voice 
test."  The RO concluded that the "whisper test" results 
definitively proved there was no hearing impairment.  
However, a VA audiologist opined that "[h]igh frequency 
hearing loss is not noticed until lower frequencies begin to 
be involved.  Early hearing tests (when he would have been 
discharged) could not give frequency specific information."  
Accordingly, the Board does not rely upon the 1950 Air Force 
Medical Examination as evidence that the veteran did not 
incur hearing loss during his military service.  

The veteran states that he began seeking private medical 
advice and treatment for hearing loss in 1954, however, those 
records have either been destroyed or lost.  The available 
records, however, affirmatively show complaints and diagnoses 
of hearing loss associated with noise exposure.  

Private treatment records were submitted by the veteran dated 
as early as October 1974 from the University Hospital in 
Jackson, Mississippi, diagnose bilateral hearing loss, 
however, they do not discuss the etiology of the veteran's 
diagnosed hearing loss.  In an October 1988 non-VA hospital 
report, it was indicated that the veteran reported a history 
of noise exposure and "gradual hearing loss for 20+ years."  
While the report does not specifically link the hearing loss 
to military noise exposure, the veteran's description of the 
relevant time frame period during which he described 
experiencing hearing loss is relevant because is provides a 
general time frame of hearing loss which is consistent with 
the veteran's period of service.  

Another University Hospital medical report in February 1995 
indicates that the hearing loss reported in 1988 was 
"attributed to high noise levels."   There is no record 
evidence of noise exposure after service, which could have 
caused the veteran's hearing loss.  

The RO ordered a VA audiological exam in December 2003 to 
provide a definitive nexus opinion as to the veteran's 
hearing loss and his military service.  The examination 
result summary is vague in its opinion as to the etiology of 
the hearing loss.  The examiner states: "it is very 
difficult for me to attribute the hearing loss to military 
noise exposure in its entirety."  (Italics added).  However, 
a separate, handwritten opinion regarding the etiology of the 
veteran's hearing loss was signed by the VA audiologist and 
attached to the exam summary.  The audiologist's opinion 
clearly states: "At least some of this veteran's hearing 
loss is more than likely as not due to noise exposure during 
the military."  

Together, these opinions suggest that at least some of the 
veteran's hearing loss is attributable to military service.  
Nowhere in the examination reports does an examiner 
definitively state that the veteran's hearing loss is in any 
way due to other diseases or injuries.  

Although it is true that the favorable opinion in this case 
indicates that "at least some" of the veteran's hearing 
loss is due to prior noise exposure in the military, there is 
no medical opinion indicating what other condition(s) are 
also responsible for the veteran's hearing loss.  In these 
circumstances, the benefit-of-the-doubt must be accorded to 
the veteran.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998) (Observing that when it is not possible to separate 
the effects of a service-connected condition and a non- 
service-connected condition, the provisions of 38 C.F.R. 
§ 3.102 mandates that reasonable doubt on any issue was to be 
resolved in the veteran's favor, and that all signs and 
symptoms be attributed to the service- connected condition).  

By statute, the Board is required to consider all 
information, including all lay and medical evidence of record 
in a case before it.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Board shall give the 
benefit of the doubt to the veteran.  See 38 U.S.C.A. 
§5107(b) (2002); 38 C.F.R. § 3.102 (2004).  

In this case, with respect to a competent medical opinion 
linking the veteran's hearing loss to his military service, 
there is no evidence that the veteran's hearing loss was not 
incurred during military service no medical opinion 
eliminates the possibility.  Therefore, the veteran is 
entitled to have the benefit of the doubt resolved in his 
favor.  See 38 U.S.C.A. § 5107 (2002).  Accordingly, the 
Board finds that the veteran has bilateral hearing loss as a 
result of his military service.

The Board has considered whether further development and 
notice under the Veterans Claims Assistance Act of 2000 or 
other law should be undertaken.  However, given the results 
favorable to the veteran, further development under the VCAA 
or other law would not result in a more favorable result for 
the veteran, or be of assistance to this inquiry.  


ORDER

Service connection for bilateral hearing loss is granted, 
subject to the statutes and regulations governing the payment 
of monetary awards.





	                        
____________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


